Original proceeding commenced in the Appellate Division of the Supreme Court in the First Judicial Department pursuant to EDPL 207 to review a determination of the respondent dated September 22, 1989 which authorized the condemnation of certain leaseholds in real property. The determination is unanimously confirmed and the petition is dismissed, without costs.
After complying with the procedural requirements of the EDPL, the respondent determined that the leasehold interests held by the petitioners should be taken by eminent domain. Under the circumstances presented the respondent could lawfully condemn the leasehold estates even though the respondent, or its wholly owned subsidiary the Long Island Rail Road, was the lessor. (See, 51 NY Jur 2d, Eminent Domain, §39.) Further, the record discloses that there has been no condemnation in excess of that needed for public purposes, and that a taking of the entire leasehold interest of the petitioners is necessary in order to carry out plans for an extensive rehabilitation and improvement of Pennsylvania Station. Concur—Kupferman, J. P., Milonas, Asch, Kassal and Smith, JJ.